Citation Nr: 0336499	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  03-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Chapter 30 educational benefits in 
the amount of $2,789.49 was properly created.

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992 
in addition to five months and 25 days of prior active 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio.  In this 
case, the appellant has not received notice of the 
information and evidence necessary to substantiate his claim, 
or notice of which evidence, if any, the claimant is expected 
to obtain and submit, and which evidence will be retrieved by 
VA.  Accordingly the veteran's claim must be remanded to the 
RO so that the veteran may be provided proper VCAA notice.

The appellant states that he was informed by VA letter dated 
March 6, 2002 that he owed VA $2,789.49.  A copy of this 
letter is not currently contained in the appellant's claims 
folder.  

The veteran maintains that the RO is incorrect in its finding 
that the he did not work the hours of on-the-job training he 
reported from December 1999, to November 2000.  The veteran 
asserts that he worked at least 120 hours a month during that 
time period and that consequently there should be no 
overpayment.  The veteran has submitted documents that seem 
to indicate that he worked 160 hours during each of the 
reported months.  The RO reports that an audit of the company 
which provided the veteran with the on-the-job training 
reveals that the veteran worked only 82 hours in June 1999, 
86 hours in December 1999, and no hours during January 
through November 2000.  However, the record before the Board 
does not contain copies of any of the audit supporting 
documents.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
should include informing the veteran of 
which evidence, if any, he is expected to 
obtain and submit, and which evidence 
will be retrieved by VA.

2.  The RO should include, in the 
veteran's claims folder provided to the 
Board, a copy of the letter used to 
notify the veteran of the overpayment.  
The veteran reports that the letter was 
dated March 6, 2002.

3.  If possible, the RO should obtain 
copies of the employing company's records 
which indicated the amount of hours the 
veteran worked from January 1999 to 
November 2000 and associate those 
documents with the veteran's claims file 
provided to the Board. 

4.  The RO should provide an accounting 
of how it determined that the veteran's 
overpayment totals $2,789.49.

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the appellant's claim.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
appellant and his representative, if any, 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




